U.S. DlSTR|CT COUF\T

lSTR|CT OF LOU|SIANA
WESTERN D RECENED

 
     

APR - 9 2019 UNITED sTATEs DISTRICT ooURT
mm n. MoonE, cree WESTERN DISTRICT oF LoUIsIANA
Bv= _ ALEXANDRIA DlvlsioN
DEPLlTY
LAMoNT L. WARREN, cleL AcTIoN No. 1:18-cv-1431-P
Petitioner
VERsUs JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ-MoNTEs
Respondent
JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/lagistrate
Judge previously filed herein (Doc. 11), and after a de novo review of the record
including the objections filed by Petitioner (Docs. 12~14), and having determined that
the findings and recommendation are correct under the applicable laW§

IT lS ORDERED that Petitioner’s § 2241 petition is DENIED and DISMISSED
WITH PREJUDICE. lt is further

ORDERED that petitioner’s civil rights claim, Which the court found to be
loosely alleged in his objections to the Report and Recommendation, is DlSl\/IISSED
WITHOUT PREJUDICE. lf petitioner Wishes to reurge a civil rights claim, he must
refile that claim as a separate suit in the appropriate court.1

THUS DONE AND SIGNED at AleXandria, Louislana, thls day of

,/4/9/&%/` , 2019. mg ,./‘\

DEE D. surf
UNITED sTATEs DISTRICT JUDGE

 

 

1 lt appears from the objections that the alleged events giving rise to petiiioner’s purported civil rights claim occurred at
USP l\/lcCreary, located in Kentucky.

